 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PEDRO SANCHEZ,                                  Case No. 1:19-cv-00354-DAD-JDP
12                        Plaintiff,                   ORDER VACATING THE COURT’S
                                                       PREVIOUS STAY ORDER
13                         v.

14     ROY DEOCHOA,                                    ECF No. 23

15                         Defendant.                  ORDER GRANTING IN PART
                                                       DEFENDANT’S REQUEST, STAYING THE
16                                                     CASE FOR 180 DAYS, AND ORDERING
                                                       THE DEFENDANT TO REPORT BACK ON
17                                                     THE STATUS OF THE CASE WITHIN 160
                                                       DAYS
18

19                                                     ECF No. 22

20          The court’s previous stay order, ECF No. 23, is vacated. The court herein enters a new
21   stay order.
22          Given defendant’s legitimate concerns about the impact of parallel criminal and civil
23   proceedings, see ECF No. 22, the court finds a stay to be appropriate. However, we are reluctant
24   to stay civil proceedings indefinitely (at present, a criminal trial is not “not yet scheduled”). Id. at
25   10. At this time, we will stay the civil case for 180 days. Within 160 days of the date of this
26   order, defendant is ordered (1) to report back on the state of the criminal case and (2) to state
27   whether he seeks a further stay.
28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     January 25, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
